UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA

      ABDUL AL RAZZAQ                          )
      MUHAMMAD SALIH,                          )
                                               )
                                               )
                           Petitioner          )
                                               ) Civil Case No. 08-1234 (RJL)
                    v.
                                               )
      BARACK H. OBAMA et al.                   )
                                               )
                                               )
                           Respondents.        )
                                               )

                                           ORDER


       On July 17,2008, Petitioner Salih filed a petition for a writ of habeas corpus. On

April 8, 2009, Petitioner filed a motion to stay further proceedings, and the Court granted

the motion on April 13,2009, and ordered Petitioner's counsel to file a Status Report

within 30 days. Petitioner's counsel has not filed a Status Report. Accordingly, upon

due consideration of the entire record herein, it is, this   I ~ay of June, 2009, hereby
       ORDERED that the plaintiff shall show cause in writing within 30 days of this

order why the action should not be dismissed for failure to prosecute pursuant to Local

Rule 83.23; and it is further
          ORDERED that failure to file a timely response may result in the dismissal of this

action.

          SO ORDERED.




                                               2